NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CLORISSA D. PORTER; WILLIAM D.                  No.    18-15360
SPENCER,
                                                D.C. No.
                Plaintiffs-Appellants,          2:16-cv-02949-APG-PAL

 v.
                                                MEMORANDUM*
SOUTHERN NEVADA ADULT MENTAL
HEALTH SERVICES, AKA Rawson-Neal
Psychiatric Hospital, a mental health
treatment operation licensed by the State of
Nevada; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                       Argued and Submitted July 15, 2019
                           San Francisco, California

Before: PAEZ and RAWLINSON, Circuit Judges, and HUCK,** District Judge.

      Clorissa Porter and William Spencer appeal the district court’s order



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Paul C. Huck, United States District Judge for the U.S.
District Court for Southern Florida, sitting by designation.
dismissing their case as time-barred. Former patients of Southern Nevada Adult

Mental Health Services (“SNAMHS”), Porter and Spencer filed the instant class

action—on behalf of themselves and victims of an alleged scheme to unlawfully

discharge mental health patients—after the statute of limitations had run on their

claims. Porter and Spencer had delayed filing their class action while an earlier

class action plaintiff who represented them as putative class members proceeded in

an ultimately unsuccessful appeal to this court. See Brown v. Rawson-Neal

Psychiatric Hosp., 840 F.3d 1146, 1148 (9th Cir. 2016). Porter and Spencer argue

that their class claims under the Americans with Disabilities Act (“ADA”) and 42

U.S.C. § 1983 should be subject to tolling under either the principles expressed in

American Pipe Construction Co. v. Utah, 414 U.S. 538 (1974) and its progeny or

traditional principles of equitable tolling. The district court denied tolling under

both theories. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.1

1.    We review de novo whether the district court erred in concluding that

American Pipe tolling did not apply to Porter’s and Spencer’s class claims under

the ADA and § 1983.2 See Ellis v. City of San Diego, 176 F.3d 1183, 1188 (9th



1
  We also grant Porter’s and Spencer’s request for judicial notice.
2
  Although § 1983 and the ADA provide federal causes of action, they borrow the
forum state’s tolling rules for individual claims. See TwoRivers v. Lewis, 174 F.3d
987, 992 (9th Cir. 1999). We have not yet decided whether the forum state’s
tolling rules should also apply in the context of a Rule 23 class action. We need
not address that question, however, as Nevada appears to have adopted federal

                                           2
Cir. 1999). In American Pipe—and in Crown, Cork, & Seal, Co. v. Parker—the

U.S. Supreme Court established that the filing of a class action suspends the

applicable statute of limitation as to all putative class members until class

certification is denied, at which point members may file their own individual suits

or intervene as plaintiffs in the pending action. Crown, Cork, & Seal, Co. v.

Parker, 462 U.S. 345, 353–54 (1983). Recently, in China Agritech, Inc. v. Resh,

the Court clarified that American Pipe only tolls individual claims: “Time to file a

class action falls outside the bounds of American Pipe.” 138 S. Ct. 1800, 1811

(2018). Applying the China Agritech rule, we conclude that Porter’s and

Spencer’s class claims were not subject to American Pipe tolling at any point

during the pendency of the Brown class action. See id.

2.    We review de novo whether the district court erred by failing to extend

traditional principles of equitable tolling to Porter’s and Spencer’s class claims.3

Neither this court nor the Nevada Supreme Court has addressed whether traditional

principles of equitable tolling extend beyond individual claims to apply to



class action tolling principles. See Jane Roe Dancer I-VII v. Golden Coin, Ltd.,
176 P.3d 271, 275 & n.22 (Nev. 2008).
3
  While American Pipe tolling is an “equitable-tolling exception to statutes of
limitation,” China Agritech, Inc., 138 S. Ct. at 1809, Porter and Spencer seek to
avail themselves of the traditional doctrine of equitable tolling, Cal. Pub. Emps.
Retirement Sys. v. ANZ Securities, Inc., 137 S. Ct. 2042, 2051–52 (2017) (noting
the differences between American Pipe and the traditional doctrine of equitable
tolling).

                                           3
successive class claims. The Nevada Supreme Court, however, would likely

follow the California law addressing this issue. See Wisenbaker v. Farwell, 341 F.

Supp. 2d 1160, 1167 (D. Nev. 2004). And at least one California court has denied

equitable tolling to class claims post-China Agritech. See Fierro v. Landry’s

Restaurant Inc., 244 Cal. Rptr. 3d 1, 15–17 (Cal. Ct. App. 2019). We agree with

this conclusion and decline to apply any principles of equitable tolling to Porter’s

and Spencer’s successive class claims.

3.    We do not consider whether Porter’s and Spencer’s individual claims are

subject to tolling under American Pipe or traditional principles of equitable tolling

because neither Porter nor Spencer raise this issue in their opening brief. See Smith

v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised

by a party in its opening brief are deemed waived.”).

      AFFIRMED.




                                          4